

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of the
10th day of June, 2010 (the “Effective Date”), by and between Skinny Nutritional
Corp. (the “Company”), and Ronald D. Wilson (the “Consultant”).


Background


The Company is engaged, among other things, in the business of developing,
bottling and distributing beverages strictly limited to, for the purpose of this
definition, low-calorie or no-calorie enhanced waters, waters, juices, teas,
shakes, smoothies, and coffees (collectively, the “Business”).  The Consultant
has served as the Chief Executive Officer and President of the Company since
December 2008.
 
NOW, THEREFORE, the parties, for and in consideration of the foregoing and of
the covenants and agreements set forth below, intending to be legally bound,
contract and agree as follows:
 
Provisions
 
1.           Engagement.  The Company hereby engages the Consultant in
connection with the conduct of its Business, including all extensions thereof,
during the Term (as defined herein), and the Consultant accepts such engagement,
on the terms and conditions provided herein (the “Engagement”).
 
2.           Term.  This Agreement and the Engagement shall be for a term
commencing on the Effective Date and expiring December 31, 2010, unless earlier
terminated as hereinafter provided (the “Term”).
 
3.           Duties and Performance.  Commencing upon his resignation as chief
executive officer of the Company, the Consultant covenants and agrees to provide
independent professional consultative advice to the Company on an as-requested
basis concerning the acquisition by the Company of significant distribution
accounts, as agreed upon by the Consultant and the Chief Executive Officer of
the Company and subject to the direction of the Chief Executive Officer of the
Company (the “Consulting Services”). Consultant shall use his best efforts and
shall devote such time and effort to the performance of his duties hereunder as
is reasonably necessary for such performance. Subject to the terms set forth
below, Consultant shall furnish to the Company advice and recommendations with
respect to such aspects of the Business of the Company as the Company shall,
from time to time, reasonably request upon reasonable notice. Consultant shall
deliver services at Consultant’s place of business, the Company’s place of
business, or at various other sites as required and mutually and reasonably
agreeable to the Company and the Consultant. The Consultant shall document and
provide to the Company in writing, upon the Company’s request, a description of
the Consulting Services performed each month, and the number of hours devoted
thereto. The Company recognizes that the Consultant shall not work exclusively
for the Company and agrees that the Consultant may continue his own research and
development for businesses unrelated to the Business.
 
4.           Compensation.
 
(a)           As full compensation for the Consulting Services, the Company
hereby agrees to pay to the Consultant the amount of $12,500 per each thirty day
period during the Term (the “Consulting Fee”). The Consulting Fee shall be paid
in accordance with the Company’s pay periods for its executive officers. The
Company also shall reimburse the Consultant for his reasonable out-of-pocket
ordinary business expenses and business travel expenses, which are incurred as a
result of performing the Consulting Services, as long as the Consultant has
obtained prior written authorization from the Company for those expenses before
they are incurred. Such reimbursement shall cumulate and be paid on a monthly
basis.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          In addition, the Consultant shall be eligible to receive certain
equity compensation awards in the form of restricted shares of common stock as
follows:
 
(i)           an aggregate of 750,000 shares of restricted stock shall be deemed
earned and awarded as of the Effective Date;
 
(ii)          a maximum of 500,000 shares of restricted stock shall be granted
upon the Company achieving certain performance targets under currently existing
distribution arrangements, to be determined by mutual agreement between the
Company and Consultant; provided such events occur prior to June 30, 2011; and
 
(iii)         an aggregate of 250,000 shares of restricted stock may be granted
upon the Company’s execution of a distribution agreement with each of three
beverage distributors prior to June 30, 2011, as identified and agreed upon by
the Consultant and Chief Executive Officer of the Company (for a potential
maximum of 750,000 restricted shares issuable pursuant to this Section
4(b)(iii)).
 
(c)          Consultant acknowledges and agrees that the compensation paid to
him in accordance with this paragraph 4 shall be in lieu of all compensation to
which he is entitled pursuant to that certain Employment Agreement entered into
between Consultant and Company dated as of December 1, 2008.
 
5.           Authority.  The Consultant shall not have the power to bind the
Company and in the performance of the Consulting Services, Consultant shall not
represent himself as an officer of, or use the title of any officer of, the
Company.
 
6.           Non-Disclosure of Confidential Information.  Consultant agrees that
the provisions of Section 2 of that certain Confidentiality, Non-Solicitation
and Assignment Agreement dated as of December 1, 2008 (the “Confidentiality
Agreement”) shall remain in full force and effect in accordance with the
provisions thereof. Consultant further acknowledges and agrees that any
non-public and/or proprietary information of the Company and/or its customers
disclosed to or prepared by Consultant during Consultant’s engagement hereunder
remains confidential and may not be used and/or disclosed by Consultant
hereafter without the prior written consent of the Company. Such information
includes, without limitation, information concerning products and services
developed and under development, pending or completed Company regulatory matters
(internal or external), litigations, arbitrations, internal investigations or
reviews, internal compliance memoranda and reviews.



 
- 2 -

--------------------------------------------------------------------------------

 

7.           Intellectual Property.  Consultant agrees and acknowledges that the
Company shall own and retain all right, title and interest in and to all of the
information of the Company which is considered to be confidential information in
accordance with Section 2 of the Confidentiality Agreement (such information may
be referred to in this Agreement, as “Confidential Information”) and all
derivatives thereof and all intellectual property rights therein or thereto.
Nothing contained herein shall be construed so as to grant the Consultant any
ownership or other rights in and to the intellectual property of the Company
except as expressly stated herein. No license is granted by Company to the
Confidential Information or to any intellectual property right therein except
for the limited purpose of enabling the Consultant to perform the Consulting
Services pursuant to this Agreement. In consideration of this Engagement and
free of any additional obligations of the Company to make additional payment to
Consultant, Consultant agrees to promptly disclose and irrevocably assign to the
Company any and all deliverables, inventions, improvements, manuscripts,
documentation, formulas, processes or other deliverables and all intellectual
property rights therein, relating to the present or future business of the
Company that are developed, conceived or reduced to practice by Consultant,
either alone or jointly with others, (i) during or as a result of performance of
this Agreement or any work performed for the Company; (ii) using the Company’s
facilities, equipment or proprietary or Confidential Information; or (iii)
relating to the business of the Company or the Company’s demonstrably
anticipated research or development (all of the foregoing “Intellectual
Property”). Consultant agrees that all such Intellectual Property, including
without limitation all patents, copyrights, trademarks, and trade secrets, is
irrevocably assigned to and shall be and remain the sole and exclusive property
of the Company and shall be deemed the product of work for hire and that the
Company will be considered the author thereof.  If it is determined that any
Intellectual Property is not work made for hire, Consultant hereby irrevocably
assigns to Company Consultant’s entire right, title, and interest  in and to
such Intellectual Property and all intellectual property rights therein,
including patents, copyrights and trade secrets, and other proprietary rights of
Consultant, that Consultant now has or may hereafter acquire. Intellectual
Property, for the purposes of this section, shall also include, without
limitation, data, reports, correspondence, specifications, technical notes, flow
charts, documentation, blueprints, sketches, equipment, software (source and
object code) and all copies thereof, and any other work product developed,
prepared or created by Consultant. No rights thereto are reserved by
Consultant.  The Consultant has made and will make full and prompt disclosure to
the Company of all Intellectual Property and, at the Company’s request and
expense (but without additional compensation to the Consultant), will at any
time and from time to time during and after the Consultant’s affiliation with
the Company execute and deliver to the Company such applications, assignments,
and other papers and take such other actions (including, but not limited to,
testifying in any legal proceedings) as the Company, in its sole discretion,
considers necessary to vest, perfect, defend, or maintain the Company’s rights
in and to such Intellectual Property.
 
8.           Indemnification.  (a)   Consultant agrees to indemnify and hold
harmless the Company, its employees, agents, representatives and controlling
persons (and the officers, directors, employees, agents, representatives and
controlling persons of each of them) from and against any and all losses,
claims, damages, liabilities, costs and expenses (and all actions, suits,
proceedings or claims in respect thereof) and any legal or other expenses in
giving testimony or furnishing documents in response to a subpoena or otherwise
(including, without limitation, the cost of investigating, preparing or
defending any such action, suit, proceeding or claim, whether or not in
connection with any action, suit, proceeding or claim in which the Company is a
party), as and when incurred, directly or indirectly, caused by, relating to,
based upon or arising out of Consultant’s gross negligence, willful misconduct
or unauthorized acts.  Consultant’s obligation to indemnify the other party
shall be conditioned on the following: (a) the Company shall notify the other
party in writing as soon as practicable after its receipt of a claim and (b)
Consultant shall control of the defense and all related settlement negotiations,
provided, however, that any settlement be made with the consent of the Company
and such settlement include as an unconditional term thereof the giving by the
claimant of an unconditional release from all liability in favor of the Company.


(b)           Company agrees to indemnify and hold harmless the Consultant from
and against any and all losses, claims, damages, liabilities, costs and expenses
(and all actions, suits, proceedings or claims in respect thereof) and any legal
or other expenses in giving testimony or furnishing documents in response to a
subpoena or otherwise (including, without limitation, the cost of investigation,
preparing or defending any such action, suit, proceeding or claim, whether or
not in connection with any action, suit, proceeding or claim in which the
Consultant is a party), as and when incurred to the greater of the fullest
extent of the law and the fullest extent of Company’s by-laws or other policies
concerning indemnification as if Consultant was an employee of Company. 
Company’s obligation to indemnify Consultant shall be conditioned on the
following:  (a) the Consultant shall notify Company in writing as soon as
practicable after its receipt of a claim and (b) Company shall control the
defense and all related settlement negotiations, provided, however, that any
settlement be made with the consent of the Consultant and such settlement
include as an unconditional term thereof the giving by the claimant of an
unconditional release from all liability in favor of the Consultant.


9.           Representations and Warranties. Consultant hereby represents and
warrants to the Company, in good faith, as follows that:

 
- 3 -

--------------------------------------------------------------------------------

 
 
(a)           it owns or has the right to provide any confidential information
in connection with providing services hereunder and the use of any Intellectual
Property, or any part thereof, furnished under this Agreement, to the best of
its knowledge, will not infringe any patent, copyright, trade secret, trademark
or other proprietary right of a third party;


(b)           it is not currently bound by any other consultant agreement,
restriction, or obligation, and will not assume any such obligation or
restriction, which does or would in any way interfere or be inconsistent with
the Consulting Services to be furnished hereunder;


(c)           it will provide the Consulting Services in accordance with all
applicable laws and regulations and with care, skill and diligence, in
accordance with the applicable professional standards currently recognized by
such profession; and
 
(d)          it has full right, power, and authority to enter into this
Agreement, to perform its obligations and duties under this Agreement, and that
its execution, delivery, and performance of this Agreement does not and will not
conflict with, violate, or result in a breach of any other agreement, judgment,
order, stipulation, or decree by which it is bound.
 
10.         Covenants.    Consultant shall coordinate his activities with the
Company and report to the Chief Executive Officer of the Company.  All
activities of Consultant shall require the prior written consent of the Chief
Executive Officer of the Company.   During the term hereof, neither Consultant
nor any affiliate, partner, employee, agent or representative of Consultant,
shall render the same or similar services to any business, entity or person
engaged in any business which is the same as or similar to or competitive with,
the businesses of the Company or its subsidiaries.


11.         Termination.  The Company has the right to terminate this Agreement
and the Engagement (i) immediately upon written notice upon the death or
disability of the Consultant; (ii) immediately upon any breach by Consultant of
its obligations under Section 6 or 7 of this Agreement; or (iii) upon thirty
(30) days’ written notice to the Consultant as a result of a breach by the
Consultant of any provision of this Agreement, and the Consultant fails to cure
such breach within such thirty (30) day period to the extent curable. This
Agreement may only be renewed or extended upon the written consent of both
parties to this Agreement. Sections 6, 7, 8, 9, 10, 11 and 18 and any other
provision of this Agreement that expressly contemplates ongoing obligations or
rights of a party shall survive the expiration or termination of this Agreement
under all circumstances. Upon the expiration or termination of this Agreement:
(A) Consultant shall (x) fully cooperate with the Company in all matters
relating to the winding up of the Consultant’s services and the orderly transfer
of such matters to any person designated by the Company and (y) deliver to
Company any deliverables created up to the date of termination and Company shall
have all right, title and interest thereto; and (B) the Company shall pay to
Consultant any amounts accrued prior to such termination or expiration which
have not been paid.  In addition, upon the expiration or termination of this
Agreement or at any other time, upon request of the Company, the Consultant
shall (i) promptly deliver to the Company all Confidential Information and any
correspondence, memoranda, notes, records, reports, plans, product and other
designs and compositions, studies, price lists, customer lists and information,
customer contracts, financial statements, catalogs, programs, disks, tapes,
other papers, as well as any medium on or by which information is stored,
received, or made by the Consultant in connection with the Consultant’s
affiliation with the Company, in the Consultant’s possession or control,
regardless of whether or not such information is Confidential Information and
(ii) shall delete or erase (and certify to such action) all copies of
Confidential Information stored on any electronic media in Consultant’s
possession or control.
 
 
- 4 -

--------------------------------------------------------------------------------

 

12.           Notices.  Any notices hereunder shall be sent to the Company and
to Consultant at their respective addresses set forth below.  Any notice shall
be given by certified mail, return receipt requested, postage prepaid, overnight
courier or personal delivery.  Notices shall be deemed to have been given when
deposited in the United States mail or delivered to a nationally-recognized
courier service.  Either party may designate any other address to which notice
shall be given, by giving written notice to the other of such change of address
in the manner herein provided.


The Company:
 
Skinny Nutritional Corp.
Three Bala Plaza East, Suite 101
Bala Cynwyd, PA 19004
Telephone: (610) 784-2000
Fax: (610) 784-7700
The Consultant:
 
Ronald D. Wilson
 



13.           Severability; Specific Performance. If any portion of this
Agreement shall be determined to be invalid, illegal, or unenforceable as
written, each such portion shall be enforced to the extent reasonable under the
circumstances and such determination shall not affect the validity or
enforceability of the balance hereof, and such balance shall remain in full
force and effect. Consultant acknowledges and agrees that any breach of this
Agreement will result in irreparable injury to the Company, that monetary
damages will be an inadequate remedy of such breach, and that, accordingly, in
addition to any other remedy that the Company may have, the Company shall be
entitled to enforce the specific performance of this Agreement and to seek both
permanent and temporary injunctive relief in the event of any breach of this
Agreement or threat thereof. Consultant expressly waives the defense that a
remedy in damages will be adequate and any requirement in an action for specific
performance or injunction for the posting of a bond by the Company.


14.           Entire Agreement and Amendments.  This Agreement contains the
entire agreement between the parties, may not be altered or modified except in
writing and signed by the party to be charged thereby, and supersedes any and
all previous agreements between the parties relating to the subject matter
hereof. Notwithstanding the foregoing, however, nothing in this Agreement shall
supersede or modify any term or provision of (i) the Confidentiality Agreement
or (ii) that certain Separation Agreement and Release between the Consultant and
Company, dated as of the Effective Date, and the parties hereto agree that this
Agreement is being entered into in accordance with Section 2 of the Separation
Agreement and Release.
 
15.           Assignment.  This Agreement shall not be assignable by the
Consultant. Subject to the preceding sentence, this Agreement shall inure to the
benefit of and be binding upon the parties and their respective heirs,
successors, and assigns.
 
16.           Counterparts.  This Agreement may be executed in counterparts,
each of which so executed shall be deemed to be an original and all of which,
when taken together, shall constitute one and the same instrument.
 
17.           Waiver.  No action taken pursuant to this Agreement shall be
deemed to constitute a waiver by the party taking such action of complete
compliance with the representations, warranties, covenants, and agreements
contained herein. No waiver shall be binding unless in writing and signed by the
party making the waiver.  A waiver by either party of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.  Either party may waive or modify performance of any act
which is intended solely for their benefit as long as the party for whom such
act is intended to benefit consents to such waiver or modification in writing.
 
 
- 5 -

--------------------------------------------------------------------------------

 

18.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the Commonwealth of Pennsylvania (without regard
to its conflicts of laws principles).  Any lawsuit arising from or related to
this Agreement shall be brought exclusively before the United State District
Court for the Eastern District of Pennsylvania, and each party hereby consents
to the jurisdiction of any such courts.
 
IN WITNESS WHEREOF, the parties have caused their respective duly authorized
representatives to execute this Agreement as of the Effective Date.
 
Consultant: Ronald D. Wilson
 
Skinny Nutritional Corp.
     
By:
/s/ Ronald D. Wilson
 
By:
/s/ Donald J. McDonald
Name:  Ronald D. Wilson
 
Name:  Donald J. McDonald
   
Title:    Chief Financial Officer

 
 
- 6 -

--------------------------------------------------------------------------------

 